Exhibit 10.16

BLACKROCK, INC.

1999 STOCK AWARD AND INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Name of Grantee:    Restricted Stock Units:    Covering [            ] shares of
Common Stock, $0.01 par value, of BlackRock, Inc. (the “Shares”). Pricing Date:
   [                    ] Price:    Vesting Date:    The Restricted Stock Units
will vest on                      so long as the performance goals set forth on
Schedule A attached hereto are satisfied.

Except as noted below in this Agreement, the Restricted Stock Units granted
pursuant to this Agreement (the “RSUs”) will be converted into Shares on the
Vesting Date or the next following Business Day if the Vesting Date is not a
Business Day. Subject to Section 11 of this Agreement, once an RSU vests, it
shall be nonforfeitable.

This Agreement is made under and subject to the provisions of the BlackRock,
Inc. 1999 Stock Award and Incentive Plan (the “Plan”), and all of the provisions
of the Plan are hereby incorporated herein as provisions of this Agreement. If
there is a conflict between the provisions of this Agreement and the provisions
of the Plan, the provisions of the Plan will govern.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Grantee has hereunto set his hand as of
the date hereof.

 

BLACKROCK, INC.   GRANTEE By:  

 

   

 

Name:   Laurence D. Fink     Signature Title:   Chairman and Chief Executive
Officer    

 

      Date

*            *            *            *   
         *            *            *             *



--------------------------------------------------------------------------------

This Restricted Stock Unit Agreement (this “Agreement”) is executed and
delivered as of the date hereof set forth above by and between BlackRock, Inc.,
a Delaware company, and its successors (the “Company”) and the Grantee set forth
above. The Grantee and the Company hereby agree as follows:

 

1. Definitions. For all purposes in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1.

 

  (a) “Affiliate” means any corporation, partnership, joint venture,
association, organization or other person or entity that is directly or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with the person or entity specified.

 

  (b) “Business Day” means any day other than Saturday, Sunday or any other day
on which banks in the State of New York are required by law to be closed.

 

  (c) “Cause” means (i) “Cause” as defined in any Individual Agreement, or
(ii) if there is no such Individual Agreement or if such Individual Agreement
does not define “Cause”: (A) a material breach by the Grantee of any written
policies of the Company or any Affiliate required by law or established to
maintain compliance with applicable law or any breach of Section 10 of this
Agreement; (B) any act of fraud, misappropriation, dishonesty, embezzlement or
similar conduct by the Grantee against the Company or any Affiliate or any
client of the Company or an Affiliate; (C) conviction (including a plea of nolo
contendere) of the Grantee for the commission of a felony that could, in the
Company’s reasonable judgment, impair the Grantee’s ability to perform his or
her duties or adversely affect the Company’s or any Affiliate’s business or
reputation; or (D) entry of any order against the Grantee by any governmental
body having regulatory authority with respect to the Company’s or any
Affiliate’s business, which order relates to or arises out of the Grantee’s
employment or service relationship with the Company or any Affiliate. Unless
otherwise provided in an Individual Agreement with respect to for Cause
terminations, a determination of Cause only may be made by the Company’s Chief
Executive Officer.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (e) “Committee” means the Management Development and Compensation Committee of
the Board of Directors of the Company.

 

  (f) “Disability” means (i) “Disability as defined in any Individual Agreement,
or (ii) if there is no Individual Agreement or the Individual Agreement does not
define Disability, the Grantee’s physical or mental incapacity constituting
disability, as determined under the Company’s Long-Term Disability Plan
applicable to the Grantee, which, in any event, does or is reasonably expected
to continue for at least twelve months.

 

  (g) “Fair Market Value” means, as of a particular date, (i) the closing sales
price per Share on the national securities exchange on which Shares are
principally traded for the last preceding date on which there was a sale of
Shares on such exchange, or (ii) if Shares are then traded in an
over-the-counter market, the average of the closing bid and asked per Share in
such over-the-counter market for the last preceding date on which there was a
sale of Shares in such market, or (iii) if Shares are not then listed on a
national securities exchange or traded in an over-the-counter market, the fair
market value of a Share shall be determined by a nationally recognized
investment banking firm selected by the Committee for such purpose.

 

Page 2 of 10



--------------------------------------------------------------------------------

  (h) “Individual Agreement” means an employment, consulting or similar
agreement between the Grantee and the Company or any Subsidiary or Affiliate of
the Company.

 

  (i) “Plan” means the 1999 Stock Award and Incentive Plan, as amended.

 

  (j) “Retirement” means the Grantee’s voluntary Termination of Employment other
than for Cause after the Grantee has satisfied the Rule of 65 with at least the
age of 55 and a total of at least three years of combined and continuous
employment with the Company or any Subsidiary (including service to an entity or
an affiliate of such entity prior to such entity becoming a Subsidiary),
provided, that the Grantee shall have provided written notice to the Company at
least one year prior to such Termination of Employment.

 

  (k) “Rule of 65” means the sum of the Grantee’s age and years of combined and
continuous years of employment with the Company or any Subsidiary (including
periods of employment with an entity prior to its becoming a Subsidiary) equals
at least sixty-five (65). For purposes of determining Rule of 65, years of age
and service equal full years and completed months.

 

  (l) “Subsidiary” means any corporation, partnership, joint venture or other
entity during any period in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Company or any successor to the Company.

 

  (m) “Termination of Employment” means the termination of the Grantee’s
employment with, or performance of services for, the Company or any Subsidiary
or Affiliate. An individual employed by, or performing services for, any
Subsidiary or an Affiliate also shall be deemed to incur a Termination of
Employment if the Subsidiary or Affiliate ceases to be a Subsidiary or
Affiliate, as the case may be, and the individual does not immediately
thereafter become an employee of, or service-provider for, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and any
Subsidiary or Affiliate shall not be considered Terminations of Employment.

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

 

2. Grant; Dividend Equivalents. The Company grants to the Grantee the
above-mentioned RSUs, pursuant to the Plan, which is incorporated herein by
reference, and subject to the terms and conditions thereof. In addition, as soon
as practicable following each dividend payment date declared with respect to
Shares, the Company shall credit to a bookkeeping account established for the
Grantee the property or cash the Grantee would have received if each RSU then
held by the Grantee was a Share. Payment and vesting of amounts credited to a
Grantee’s account shall occur at the same time as vesting and payment of the
RSUs in respect of which such amounts were credited.

 

3. Termination of Employment - General Rule. Any RSUs held by the Grantee that
have not vested shall be forfeited upon the Grantee’s Termination of Employment;
provided, however, that if the Grantee’s employment is terminated by the Company
or one of its Affiliates or Subsidiaries other than for Cause, or as a result of
the Grantee’s death, Disability or Retirement, then the Grantee’s RSUs shall be
treated in accordance with Section 4, 5, 6 or 7 below, as applicable.

 

Page 3 of 10



--------------------------------------------------------------------------------

4. Involuntary Termination of Employment - Other than for Cause. Upon the
Grantee’s Termination of Employment by the Company or one of its Affiliates or
Subsidiaries other than for Cause, subject to the Grantee’s continued compliance
with Section 10 below and the execution and non-revocation of a general release
in the Company’s favor, a pro rata portion of any then-unvested RSUs held by the
Grantee shall vest upon the earlier of (x) the Vesting Date and (y) the first
anniversary of the Grantee’s Termination of Employment (but, in either case, in
no event earlier than the date the performance goals set forth on Schedule A
attached hereto are attained). Such pro rata portion shall be equal to the
product of (a) the number of RSUs granted pursuant to this Agreement multiplied
by (b) a fraction, the numerator of which is the number of full months from
January 31, 2008 to the date of such Termination of Employment, and the
denominator of which is 60, such product to be rounded to the nearest whole
number of RSUs. Any RSUs held by the Grantee that had not vested prior to such
Termination of Employment and will not vest as a result of the pro rata
calculation shall be forfeited immediately.

 

5. Death. Upon the Grantee’s Termination of Employment as a result of death, all
unvested RSUs shall vest upon the later of (x) the date that the performance
goals set forth on Schedule A attached hereto are attained and (y) the Grantee’s
Termination of Employment.

 

6. Disability. In the event of the Grantee’s Disability, subject to the
Grantee’s continued compliance with Section 10 below and the execution and
non-revocation of a general release in the Company’s favor, all unvested RSUs
held by the Grantee shall vest upon the earlier of (x) the Vesting Date and
(y) the first anniversary of the Grantee’s Termination of Employment (but, in
either case, in no event earlier than the date the performance goals set forth
on Schedule A attached hereto are attained).

 

7. Termination of Employment - Retirement. Upon the Grantee’s Termination of
Employment by reason of Retirement, subject to the Grantee’s continued
compliance with Section 10 below and the execution and non-revocation of a
general release in the Company’s favor, a pro rata portion of any then-unvested
RSUs held by the Grantee shall vest upon the earlier of (x) the Vesting Date and
(y) the first anniversary of the Grantee’s Termination of Employment (but, in
either case, in no event earlier than the date the performance goals set forth
on Schedule A attached hereto are attained). Such pro rata portion shall be
equal to the product of (a) the number of RSUs granted pursuant to this
Agreement multiplied by (b) a fraction, the numerator of which is the number of
full months from January 31, 2008 to the date of such Termination of Employment,
and the denominator of which is 60, such product to be rounded to the nearest
whole number of RSUs. Any RSUs held by the Grantee that had not vested prior to
such Termination of Employment and will not vest as a result of the pro rata
calculation shall be forfeited immediately.

 

8. Withholding and Other Taxes. Payment of withholding taxes and other tax
obligations relating to the Shares and any amounts or property paid with respect
to RSUs shall be made by the Company retaining or not issuing such number of
Shares as have a Fair Market Value at the time the Grantee becomes subject to
income tax equal to the minimum necessary amount of tax to be withheld, unless
the Grantee informs the Company in writing of the Grantee’s intention to satisfy
such requirements in cash.

 

9.

Vesting Conditions; Vesting and Conversion. The Vesting of the Award is
conditioned upon the attainment of the Performance Goals set forth on Schedule A
attached hereto (except as provided in Section 11 hereof) and generally upon the
Award Holder being an

 

Page 4 of 10



--------------------------------------------------------------------------------

 

employee in good standing of the Company on the Vesting Date. In the event that
either condition is not met, no RSUs shall vest and be due to the Grantee with
respect to the Award, except as expressly provided in this Agreement.

Upon the Vesting Date (or, if the Vesting Date is not a Business Day, on the
first Business Day following the Vesting Date), the RSUs which shall have then
vested shall be converted to Shares and promptly delivered to the Grantee (or,
in the event of death, the Grantee’s beneficiary or estate) in either
certificate or book entry form.

 

10. Grantee’s Covenants and Acknowledgements. In order to induce the Company to
enter into this Agreement, the Grantee hereby covenants and acknowledges to the
Company as follows:

(a) Non-Disclosure. The Grantee may not, during or subsequent to the Grantee’s
employment with the Company or any of its Affiliates, without the prior written
consent of the Company, use, divulge, disclose, or make accessible to any other
person, firm, partnership, corporation or other entity any Confidential
Information (as defined below) pertaining to the business of the Company or any
of its Affiliates except (i) while employed by the Company or any of its
Affiliates, in the business of and for the benefit of the Company or any of its
Affiliates, or (ii) when required to do so by a court of competent jurisdiction
or regulatory body. In the event that the Grantee becomes compelled by an order
of a court to disclose any Confidential Information, the Grantee is required to
provide the Company with prompt, prior written notice and to disclose only that
portion of the Confidential Information which is legally required.

For purposes of this Agreement, “Confidential Information” shall mean any
non-public information (whether oral, written or contained on computer systems)
relating to the business or the affairs of the Company and its Affiliates or of
any client of the Company or of any of its Affiliates, whether obtained from the
Company or any of its Affiliates, any client of the Company or any of its
Affiliates or known by the Grantee as a consequence of or through Grantee’s
relationship with the Company or any of its Affiliates, whether obtained before
or after Grantee executes this Agreement and whether obtained from an entity
which was not a Company Affiliate at the time such information became available
but which is now or later becomes an Affiliate of the Company. Such information
includes but is not limited to non-public information concerning the financial
data, strategic or financial plans, business plans, proprietary project
information, marketing plans, future transactions (regardless of whether or not
such transactions are executed), customer lists, employee lists, employees’
salary and other compensation, partners’ compensation, and other proprietary and
confidential information of the Company, the Company’s Affiliates or any of
their clients, that, in any case, is not otherwise available to the public.
Confidential Information includes information encompassed in drawings, designs,
plans, proposals, reports, research, marketing and sales plans, financial
information, costs, quotations, specification sheets and recording media.
Confidential Information also includes information which relates directly or
indirectly to the computer systems and computer technology of the Company and
its Affiliates, including but not limited to source codes, object codes,
reports, flow charts, screens, algorithms, use manuals, installation and/or
operation manuals, computer software, spreadsheets, data computations, formulas,
techniques, databases, and any other form or compilation of computer-related
information.

It is the policy of the Company not to use or accept any Confidential
Information of third parties, including former employers of the Grantee. The
Grantee shall not disclose such Confidential Information of third parties to the
Company or any of its Affiliates, their employees, agents, or independent
contractors, or to any other third party, and shall not use such Confidential
Information of third parties while employed by the Company or any

 

Page 5 of 10



--------------------------------------------------------------------------------

of its Affiliates, unless the Grantee has obtained and presented to the Company
the appropriate authorizations for such use or disclosure from such third
parties and has also obtained the Company’s approval of such use or disclosure.

The Company and its Affiliates may, from time to time, enter into agreements
and/or business relationships with third party vendors and/or suppliers of
information as a result of which Grantee may have access to Confidential
Information proprietary to such third parties (“Third Party Confidential
Information”). The use and disclosure by the Grantee of Third Party Confidential
Information shall be governed by the terms and conditions of this Agreement and
shall be in strict compliance with any existing agreement between the Company or
any of its Affiliates and the third parties to hold such information
confidential. Prior to using any Third Party Confidential Information, Grantee
is required to inquire whether and to what extent the use of such Third Party
Confidential Information is governed by an existing agreement and must comply
with the terms of any such agreement.

The Company and its Affiliates may at times develop appropriate information
barriers to assure that restricted information related to a client of the
Company or an Affiliate of the Company is not improperly communicated or
disclosed to other employees within the Company and its Affiliates. If the
Grantee has reason to believe that he or she is subject to any information
barrier, the Grantee is required to inquire of the Human Resources or Legal and
Compliance Department as to the applicability and terms of any such information
barrier.

The Grantee agrees that the Company is the exclusive owner of any
business-related ideas, products, materials, discoveries, inventions, computer
programs, research, writing or other work products developed by the Grantee that
are in the scope of, or otherwise related to the business of the Company or its
Affiliates. Whenever requested to do so by the Company, Grantee shall execute
any and all applications, assignments, or other instruments that the Company
deems necessary to apply for and obtain patents or copyrights in the United
States or any other country or otherwise protect the Company’s interest therein.
Such obligations shall continue beyond the Grantee’s Termination of Employment
with the Company with respect to business-related ideas, products, materials,
discoveries, inventions, computer programs, research, writing or other work
products developed, conceived or made by Grantee during the term of the
Grantee’s employment with the Company. Further, the Grantee agrees that such
obligation will be binding on the Grantee’s assigns, executors, administrators
and other legal representatives. The Grantee is required to return to the
Company all Confidential Information (including all reproductions thereof
whether on computer diskette or otherwise) furnished to or otherwise in their
possession immediately upon request by the Company at any time or upon their
resignation or Termination of Employment.

(b) Non-Solicitation of Clients, etc. The Grantee shall not, for a period of one
year immediately following the Termination of Employment, whether on his or her
own behalf or on behalf of or in conjunction with any person, company, business
entity or other organization whatsoever, directly or indirectly, (i) call on,
interfere with, solicit or assist in soliciting the business of any “Client” or
“Prospective Client” or (ii) accept business from, or enter into a relationship
with, any such “Client” or “Prospective Client”, in each case, with whom the
Grantee has had, directly or indirectly, personal contact or dealings on behalf
of the Company or its Affiliates during the one year period immediately
preceding his or her Termination of Employment. Notwithstanding the foregoing,
the Grantee may engage in business activities with “Intermediary Clients”,
provided that the Grantee shall not (x) interact with any Intermediary Client
with respect to business placed with or through such Intermediary Client by the
Company or (y) engage in any conduct interfering with or damaging the Company’s
relationship with any Intermediary Client.

 

Page 6 of 10



--------------------------------------------------------------------------------

For purposes of this Agreement, the terms:

 

  (a) “Client” shall mean any person, firm, company, or other organization
(including an Intermediary Client) to whom the Company has supplied services,
products or professional advice;

 

  (b) “Prospective Client” shall mean any person, firm, company or other
organization (including an Intermediary Client) with whom the Company has had
negotiations or discussions regarding the possible supply of products or advice,
or with respect to whom the Company has expended significant time, effort or
money in developing a bid or proposal for the supply of services, products or
advice; and

 

  (c) “Intermediary Client” shall mean any person or entity (such as a broker
dealer, distributor, financial adviser, administrator or other marketing or
service organization) through which the Company offers, markets, distributes or
provides its services, products or advice.

(c) Non-Enticement of Employees; No Hire. The Grantee shall not, during his or
her employment and for a period of one year immediately following the Grantee’s
Termination of Employment, either on his or her own account or in conjunction
with or on behalf of any other person, company, business entity or other
organization whatsoever, directly or indirectly (i) induce, solicit, entice,
participate in or procure any person who is an employee of the Company or any of
its Affiliates to leave such employment or (ii) accept into employment, hire or
otherwise engage or use the services of, or actively interfere with the
Company’s or any Affiliates’ relationship with, any person who is an employee of
the Company or any of its Affiliates or who was an employee of the Company or
any of its Affiliates during the period commencing one year prior to the
Termination of Employment.

(d) Non-Disparagement; No Conflicts. The Grantee shall not at any time during or
subsequent to Grantee’s employment with the Company or any of its Affiliates,
criticize, speak ill of, disparage or make false statements in respect of the
Company, its Affiliates or any of their employees; provided, however, that the
Grantee shall not be prohibited from making truthful statements about the
Company or any of its Affiliates. The Grantee also shall not, during the course
of employment with the Company or any of its Affiliates take any action which
conflicts with (or appears to conflict with) the Company’s or any of its
Affiliates’ business interests except if ordered to do so by a court or
government agency.

(e) Termination of Employment; Grantee Notice. The Grantee acknowledges that he
or she is considered to be employed “at-will” which means that either the
Company (or its Affiliates) or the Grantee may terminate the employment
relationship at any time. Notwithstanding this “at-will” status, written notice
of the intention to leave the Company is required of any Grantee as follows
(unless a longer notice period has previously been agreed to in writing with
BlackRock, its Affiliates or any of their respective predecessors): if the
Grantee is a Managing Director: 90 days; all other Grantees: 30 days. Grantee
acknowledges and agrees that such notice is consistent with the orderly
transition of duties and responsibilities and in view of the regulated nature of
the Company’s and each of its Affiliates’ business. During any period of
required notice, Grantee acknowledges and agrees to continue, at the discretion
of the Company or its Affiliates, to provide service consistent with the duties,
responsibilities and other fiduciary obligations of the Grantee’s position and
otherwise cooperate with the Company

 

Page 7 of 10



--------------------------------------------------------------------------------

and its Affiliates in the orderly transition of responsibilities. Grantee
acknowledges that the Company and its Affiliates shall, however, have the right
in its sole discretion to reduce or modify Grantee’s work schedule or shorten or
waive the notice period. During any notice period required of Grantee by the
Company or its Affiliates, Grantee will be entitled to continue to receive base
salary and to participate in all benefit plans for which an employee at his or
her level is eligible (but not to receive any discretionary incentive
compensation that might otherwise be paid in respect of or during that period).
If the Company or any applicable Affiliate determines in its sole discretion to
shorten or waive the notice period, Grantee’s employment will terminate as of
the date determined by the Company and Grantee shall receive no further
compensation as of such termination date.

(f) Enforceability; Injunction. The Company and the Grantee agree that in the
event that any one or more of the terms and conditions set forth in this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining terms and conditions will not in
any way be affected or impaired thereby. Moreover, if any one or more of the
terms and conditions contained in this Agreement are held to be excessively
broad as to duration, scope, activity or subject, such terms and conditions will
be construed by limiting and reducing them so as to be enforceable to the
maximum extent compatible with applicable law. The Grantee acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of this Section 10 would be inadequate and, in recognition
of this fact, the Grantee agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available.

 

11. Forfeiture. In the event of any breach by the Grantee of the Company’s
Confidentiality and Employment Policy, as it may be amended from time to time
(the “Confidentiality Policy”), or the provisions of Section 10 by the Grantee,
the Company shall have the right, if such conduct or activity occurs within one
year following the most recent date upon which Shares are delivered to the
Grantee, to require the Grantee to repay to the Company the value of the Shares
(based on the Fair Market Value of the Shares on each date upon which the Shares
were delivered). Such repayment obligation shall be effective as of the date
specified by the Committee. Any repayment obligation may be satisfied in common
stock of the Company or cash or a combination thereof (based upon the Fair
Market Value of the common stock of the Company on the day of payment), and the
Committee may provide for an offset to any future payments owed by the Company
or any Subsidiary or Affiliate to the Grantee, if necessary, to satisfy the
repayment obligation. The determination of whether the Grantee has engaged in a
breach of the Confidentiality Policy or Section 10 shall be determined by the
Committee in its sole discretion.

 

12. Incorporation by Reference. The obligation of the Company to deliver any
Shares under this Agreement is specifically subject to all provisions of the
Plan and all applicable laws, rules, regulations and governmental and
stockholder approvals.

 

13. Notice. Any notice by the Grantee to the Company hereunder shall be in
writing and shall be deemed duly given only upon receipt thereof by the Company
at its principal offices. Any notice by the Company to the Grantee shall be in
writing and shall be deemed duly given if mailed to the Grantee at the address
last specified to the Company by the Grantee.

 

14. Amendment. This Agreement may be amended or modified at any time only by an
instrument in writing signed by each of the parties hereto.

 

Page 8 of 10



--------------------------------------------------------------------------------

15. Binding; Successors. This Agreement shall apply to and bind the Grantee and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

 

16. Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions hereof.

 

17. Governing Law. The validity and construction of this Agreement shall be
governed by the laws of the State of Delaware (excluding any conflict of law,
rule or principle of Delaware law that might refer the governance, construction
or interpretation of this Agreement to the laws of another state).

 

18. Notices. Any notice required or permitted to be given under the Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

BlackRock, Inc.

40 E. 52nd Street

New York, New York 10022

Attn: Robert Connolly, General Counsel

If to the Grantee:

To the last address delivered to the Company by the Grantee in the manner set
forth herein.

 

19. Entire Agreement. The Agreement and the Plan constitute the entire agreement
among the parties relating to the subject matter hereof, and any previous
agreement or understanding among the parties with respect thereto is superseded
by this Agreement and the Plan.

 

20. Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

Remainder of Page Intentionally Left Blank

 

Page 9 of 10



--------------------------------------------------------------------------------

SCHEDULE A

Performance Goals

If any of the following goals are met in the specified time frame, then the
performance trigger is satisfied with respect to all RSUs granted pursuant to
the Agreement:

 

Page 10 of 10